Appeal from a judgment of the Supreme Court (McGrath, J.), entered October 26, 2012 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Corrections and Community Supervision withholding petitioner’s good time allowance.
Petitioner was previously convicted of vehicular manslaughter in the second degree, driving while intoxicated and other crimes (People v Gonzalez, 239 AD2d 931 [1997], lv denied 90 NY2d 893 [1997]). Most recently, he was incarcerated at Gowanda Correctional Facility in Erie County. Petitioner commenced this CPLR article 78 proceeding challenging the recommendation of the Time Allowance Committee (hereinafter TAC) that his entire good time allowance be withheld inasmuch as he must, among other things, complete an alcohol and substance abuse treatment program. Supreme Court dismissed the amended petition, prompting this appeal.
The Attorney General has informed this Court that, during the pendency of this appeal, petitioner reappeared before the TAC, at which time a portion of his good time was restored and he was conditionally released to parole supervision. In light of petitioner’s reappearance before the TAC, his challenge to the prior determination has been rendered moot and this appeal must be dismissed (see Matter of Staples v Goord, 263 AD2d 943, 943-944 [1999], lv denied 94 NY2d 755 [1999]).
Peters, P.J., Rose, Lahtinen and McCarthy, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.